                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    SUGARFINA, INC., et al.,                                  Case No. 19-11973 (KBO)

                            Debtors.1                         (Joint Administration Requested)


    MOTION OF DEBTORS PURSUANT TO SECTIONS 105, 361, 362,363, 364, AND 507
     OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 4001, AND LOCAL RULE
     4001-2, FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING DEBTORS TO
      OBTAIN POSTPETITION FINANCING AND USE CASH COLLATERAL; (II)
         GRANTING LIENS AND SUPER-PRIORITY CLAIMS AND ADEQUATE
       PROTECTION; (III) SCHEDULING A FINAL HEARING; (IV) MODIFYING
           THE AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF
             Sugarfina, Inc., a Delaware corporation (“SGRI”),2 Sugarfina International, LLC, a

Delaware limited liability company (“SGRLLC”) and Sugarfina (Canada), LTD ("SGC"

collectively with SGRI and SGRLLC, the "Debtors"), hereby file this motion (the “Motion”)

for the entry of an interim order (the "Interim Order") and a final order (the "Final Order")

authorizing the Debtors to obtain postpetition financing in accordance with Debtor-In-Possession

Loan and Security Agreement between the Debtors, on one hand, and SFCC Loan Investors, LLC,

a Delaware limited liability company (“SFCC”) and Candy Cube Holdings, LLC (“Candy Cube”,

and together with SFCC, individually and collectively, “DIP Lender”), on the other, a copy of

which is attached to the proposed form of Order as Exhibit “1” (the “DIP Agreement” and, with

related documents,




1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware corporation (4356), (2)
Sugarfina International, LLC, a Delaware limited liability company (1254) and (3) Sugarfina (Canada), Ltd.
(4480). The location of the Debtors' corporate headquarters is 1700 E. Walnut Ave., 5th Floor, El Segundo, California
90245.
2
  All capitalized terms not otherwise defined in this section shall have the meaning ascribed to same in the DIP
Agreement.




11152210/2
the “DIP Documents”) in the principal amount of $4,000,000.00, pursuant to sections 105(a), 362,

363 and 364 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 4001 and 9014

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the

Local Rules of Bankruptcy Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules"): (a) to obtain postpetition financing in the form of the DIP Credit

Facility (defined below), as such relief is more particularly described herein, (b) use of Cash

Collateral (defined below) pursuant to sections 362 and 363, (c) scheduling a final hearing, (d)

modifying the automatic stay, and (e) granting related relief.

         In support of this Motion, the Debtors rely upon, and incorporate by reference, the

Declaration of Lance Miller (the “First Day Declaration”) and the Declaration of Adam Meislik in

support of the Debtors’ voluntary petitions (the “Chapter 11 Petitions”) for chapter 11 relief,

commencing the above-captioned chapter 11 cases (the “Cases”) and the first day pleadings and

applications (the "First Day Pleadings"), filed concurrently herewith, each of which is incorporated

by reference as if set forth herein, and in further support of this Motion, the Debtors respectfully

state as follows:

                JURISDICTION, VENUE, AND STATUTORY PREDICATE
         1.    The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012.

         2.    This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2),

and the Debtors confirm their consent pursuant to Local Rule 9013-l(f) to the entry of a final

order by the Court in connection with this Motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection



                                                 2
11152210/2
herewith consistent with Article III of the United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The statutory bases for the relief requested herein are sections 105(a), 362, 363

and 364 of the Bankruptcy Code, Bankruptcy Rules 4001 and 9014, and Local Rule 4001-2.

                                        BACKGROUND

         A.    Summary of the Debtors' Business and Events Leading to Bankruptcy
         5.    Sugarfina is an iconic candy and confectionary brand with a uniquely fresh,

fashionable, and experiential approach to gourmet confections. With the creation of a “candy store

for grown ups,” Sugarfina has gained a strong and loyal customer following, through constant

creation and innovation focused on distinctive product presentation and invention of fresh new

candy offerings that delight and surprise. Its offerings are sourced from the finest candy makers

in the world and include such iconic varieties as Champagne Bears®, Peach Bellini®, Sugar

Lips®, Green Juice Bears®, and Cold Brew Bears™. Packaging design is also central to

Sugarfina’s edge—listed among “The World’s Most Innovative Companies” list for 2018 by Fast

Company Magazine, Sugarfina’s presentation centers around the invention of the distinct Candy

Cube™, Candy Bento Box®, and Candy Wall™. The result is an experience that is unique,

attracting a significant social media following and a series of successful co-branding opportunities

with brands like Casamigos, Disney, The Honest Company, Barbie, Nintendo, and Tito’s Vodka.

         6.    Since its founding in 2012 by entrepreneurs Josh Resnick and Rosie O’Neill,

Sugarfina experienced explosive growth and success. By 2018, Sugarfina had established a strong

international footprint, with operations in multiple countries and strong revenues projected across

all of its channels. At the same time, however, Sugarfina struggled to become profitable.

Macroeconomic conditions weighed against the Company, including headwinds impacting the

broader retail sector and uncertainty regarding international partnerships; in addition, the Company



                                                 3
11152210/2
struggled to right-size its operations and control margins while also keeping up with growth and

increasing demand. As a result, Sugarfina’s continued success depended on its ability to tap new

financing sources. Those efforts were successful for most of Sugarfina’s tenure but the Company’s

most recent fundraising efforts fell short.

         7.    By early 2018, Sugarfina had raised more than $60.0 million from investors and

operated without funded debt. The Company projected, however, that it would require additional

liquidity by the end of the year, and thereupon commenced efforts to solicit interest in a new

transaction from third-parties. Those efforts involved consideration and negotiation of multiple

different deals, involving both debt and equity. None of those transactions were consummated,

however, forcing the Company to raise short-term liquidity through secured debt in order to gain

more time in order to locate long-term capital. By early 2019, the Company had amassed over

$22,400,000 in short-term secured debt, and projected a need for additional liquidity beginning in

June 2019.

         8.    Working with investment bankers Michel Dyens & Co. (“Michel Dyens”), the

Company completed a fulsome and lengthy solicitation process to find new liquidity. The

Company’s process was open-ended, expressing a willingness to consider any type of transaction,

with any terms (including complete or partial acquisitions, equity investments, or long-term debt

transactions). Through that process, the Company contacted more than one hundred seventy (170)

potential counterparties, with forty-two (42) parties signing confidentiality agreements and

reviewing diligence regarding the Company. Ultimately, however, none of these parties were

willing to proceed with an out-of-court transaction sufficient to address the Company’s needs,

forcing the Company to consider a bankruptcy filing.




                                                4
11152210/2
         9.    The Company and its advisors approached numerous parties, including bidders who

participated in the out-of-court financing solicitation, to discuss interest in a restructuring.

Through those discussions, the Company, in its business judgment, agreed to terms with Candy

Cube Holdings, LLC (“Candy Cube” or the “Stalking Horse”) regarding a “stalking horse” bid to

purchase the Company’s assets. The Stalking Horse has agreed to purchase certain of the

Company’s assets, including the Company’s brand and intellectual property, inventory, and certain

retail stores (collectively, the “Purchased Assets”), for a purchase price of $13.0 million, plus

membership units in Candy Cube accounting for Senior Preferred Membership Units with a $2.0

million liquidation preference and twenty percent (20.0%) of the Common Membership Units.

Importantly, as a key part of the agreement, the Stalking Horse has negotiated for the opportunity

to maintain all or a portion of Sugarfina’s channels and operations and to offer employment to

Sugarfina’s employees.

         10.   The Debtors now file these Cases to complete the open and competitive process

begun more than two (2) months ago, in order to sell substantially all of their assets and business

lines, with Candy Cube acting as the Stalking Horse for the Purchased Assets. The Debtors intend

to maintain their current operations while this sale process is ongoing with the goal of selling part

or all of their businesses as a going concern—thereby necessitating the relief sought in the First

Day Pleadings—and thereafter intend to discontinue operations, liquidate any remaining unsold

assets and wind up their estates.

         11.   A more thorough and complete discussion of the Debtors' history, their operations

and efforts surrounding the marketing of the Debtors' businesses is set forth in the First Day

Declarations, which are incorporated herein.




                                                 5
11152210/2
         B.       The Debtors’ Prepetition Indebtedness

         12.      As of the Petition Date, the Debtors had outstanding funded debt in the aggregate

principal amount of $27.25 million, which is summarized as follows and described in more detail

below:

               a) $5.0 million in unpaid principal of senior secured debt with SFCC Loan Investors,
                  LLC (“SFCC”);3
               b) $10.0 million of secured second lien debt with Goldman Sachs Specialty Lending
                  Holdings, Inc. (“Goldman Sachs”);
               c) $8.0 million of secured third lien subordinated debt with Josh Resnick;
               d) $2.15 million of secured fourth lien subordinated debt under Secured Convertible
                  Promissory Notes issued to miscellaneous investors (collectively with SFCC,
                  Goldman Sachs and Josh Resnick, the "Secured Creditors"); and
               e) $2.1 million of unsecured debt under Convertible Promissory Notes issued to
                  miscellaneous investors.
                  1.      Secured Debt
         13.      SFCC Facility. On September 28, 2018, SGRI entered into a $4.4 million Loan

and Security Agreement with Avidbank, which was subsequently assigned to SFCC and, on

August 16, 2019, amended and restated (as amended and restated, the “SFCC Facility”). The

SFCC Facility requires non-default rate interest payments equal to 9.99% per annum, and matured

September 3, 2019. The SFCC Facility is secured by a senior lien on substantially all of the assets

of SGRI and SGC. As of the Petition Date, $5.0 million remains outstanding under the SFCC

Facility, plus accrued and unpaid interest, fees and expenses.

         14.      Goldman Sachs Facility. On November 28, 2018, SGRI entered into a Note

Purchase Agreement with Goldman Sachs (the “Goldman Sachs Facility”) for a principal amount

of $10.0 million, secured by substantially all of the assets of SGRI and subject to a Lien



3
  SFCC prefunded an additional $600,000.00 a week prior to the Petition Date, and the Debtors
are seeking permission to roll that amount into the DIP Credit Facility, which if approved would
reduce the unpaid principal balance of the SFCC Facility to $4,400,000, plus interest and fees.



                                                   6
11152210/2
Subordination Agreement with SFCC. On February 28, 2019, SGC provided Goldman Sachs with

a Second Lien Guarantee with respect to the Goldman Sachs Facility. The Goldman Sachs Facility

accrues interest at an escalating rate, starting at LIBO + 9.50% and increasing to LIBO + 11.50%

after May 31, 2019. The Goldman Sachs Facility matured on August 15, 2019. As of the Petition

Date, $11,289,789 is outstanding (including accrued interest) under the Goldman Sachs Facility.

         15.    Founder Loan. Pursuant to a Secured Subordinated Promissory Note and Security

Agreement dated July 23, 2018, Josh Resnick provided to the Company a revolver for up to $8.0

million (the “Founder Loan”). The Founder Loan is secured by substantially all of the assets of

SGRI, subject to subordination agreements with respect to the SFCC Facility and the Goldman

Sachs Facility. The Founder Loan accrues interest at 8.5% per annum and matures on July 23,

2023. As of the Petition Date, $8,712,253 is outstanding (including accrued interest) under the

Founder Loan.

         16.    Secured Convertible Notes. Pursuant to a Note Purchase Agreement, dated as of

June 12, 2019 and amended and restated as of June 24, 2019 (the “Secured Convertible Notes”),

the Company issued Convertible Promissory Notes totaling approximately $2.15 million to various

investors. The Collateral Agent for the Secured Convertible Notes is GHP Sugarfina Holdings,

LLC, which is also a material owner of stock in the Company. The Secured Convertible Notes

accrue interest at a rate of 8.0% per annum and, if not earlier converted into stock in the Company

(triggered by the Company’s sale of at least $15.0 million in new preferred stock), mature in June

2020.

         17.    AFCO Insurance Facility.     On August 7, 2019, the Company entered into a

Premium Finance Agreement with AFCO Acceptance Corporation (the “AFCO Facility”), for a

principal amount of $235,169.06, in order to finance payments owed under the Debtors’ Directors’




                                                7
11152210/2
& Officers Insurance coverage. The AFCO Facility accrues interest at a rate of 5.770% per annum,

and matures on July 30, 2020. It is secured by the proceeds of the Debtors’ Directors & Officers’

Insurance coverage.

               2.      Unsecured Debt

         18.   Convertible Notes.      In October 2018, SGRI issued Unsecured Convertible

Promissory Notes (the “Convertible Notes”) to four (4) investors (collectively, the “Convertible

Noteholders”). The Convertible Notes are subject to subordination agreements with respect to the

Avidbank Facility and Goldman Sachs Facility. They accrue interest at a rate of 6.0% per annum,

and provide for a maturity upon demand following twelve (12) months after their issuance dates.

The Convertible Notes are convertible into a qualifying transaction involving the sale of new

equity securities in the Debtors. As of the Petition Date, the aggregate amounts outstanding under

the Convertible Notes (including accrued interest) totals $2,207,013.74

         19.   Other Material Unsecured Debt.        The Debtors owe material amounts, on an

unsecured basis, to vendors critical to their production process, including candy and packaging

suppliers. These vendors provide material to the Debtors on an order-by-order basis, without long

term contractual agreements.

               3.      Equity Interests

         20.   SGRI is privately owned, with eight classes of stock. The preferred stock is

separated into seven classes – Series A, AA, A-1, B, BB, B-2, and BB-2 (collectively, the

“Preferred Stock”). Each class of Preferred Stock has a 1.0x liquidation preference. Series A,

AA, A-1, B-2, and BB-2 Preferred Stock each accrues dividends at 6.0% per annum, and Series B

and BB Preferred Stock accrue dividends at 7.0% per annum. Series AA, BB, and BB-2 Preferred

Stock is pari passu with respect to each other in priority, but senior with respect to Series A, A-1,




                                                 8
11152210/2
B, and B-2 Preferred Stock (which are classes are each pari passu among themselves). The

Preferred Stock’s liquidation preferences have priority over SGRI’s common stock. As of the

Petition Date, the number of shares outstanding totaled 23,390,962 shares.

         21.   As noted in the First Day Declaration, the Debtors are experiencing a severe

liquidity crisis and the DIP Credit Facility, which has the consent of SFCC and Goldman Sachs as

the Company’s first- and second-lien creditors, provides financing for a limited period of time.

The Debtors have, therefore, determined in their business judgment that a shorter marketing period

will offer the estates the best chance of preserving the Debtors’ value during the sale process,

saving jobs and maximizing returns to creditors.

         22.   The Debtors are authorized to operate their businesses as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         23.   No official committees has been appointed in these chapter 11 cases and no

request has been made for the appointment of a trustee or an examiner.

                                      RELIEF REQUESTED
         24.   The Debtors have determined that, in order for each to operate their businesses

during these chapter 11 cases, the Debtors will need more cash over the next approximately

thirteen weeks (or until the closing of a sale of substantially all of the Debtors' assets, which is

anticipated to close within the next sixty to ninety days) than the Debtors can reasonably expect

to be generated from their business operations. The Debtors have undertaken an analysis of the

minimum funding necessary to maintain their business operations and has limited the amount of

the postpetition loan to such amount. To obtain the use of the necessary funds, the Debtors have

negotiated with the DIP Lender with respect to it providing the necessary funds in the form of the

DIP Credit Facility. The Debtors and the DIP Lender have reached an agreement on the terms of

the DIP Credit Facility, as set forth herein.



                                                  9
11152210/2
         25.    The Debtors seek, pursuant to Sections 105, 361, 362, 363, 364, and 507 of

the Bankruptcy Code and Bankruptcy Rules 4001(b) and (c), the entry of an interim and final

order authorizing the Debtors to obtain postpetition financing for the following.

         (i)     on an interim basis, an order authorizing the Debtors to borrow, based upon
         the DIP Credit Facility, $4,000,000.00 Dollars (the "Interim Order");
         (ii)    setting a final hearing for approval of the Debtors to borrow, based upon the
         DIP Credit Facility (defined below), $4,000,000.00 Dollars (the "Final Order");
         (iii)   entry of the Final Order;
         (iv)    a finding that the Debtors are authorized to utilize Cash Collateral pursuant
         to sections 362 and 363 of the Bankruptcy Code, upon the terms and conditions set
         forth therein;
         (v)     a finding that the Debtors are authorized to execute and enter into the DIP
         Documents and to perform such other and further acts as may be necessary or
         appropriate in connection therewith;
         (vi)    a finding that the Debtors are authorized to use the proceeds of the DIP
         Credit Facility for working capital and general corporate purposes in accordance
         with the Budget, as that term is used and defined within the DIP Agreement;
         (vii) granting the DIP Lender a senior and second-priority priming lien on all of
         the Debtors' property encumbered by the prepetition liens of the Secured Creditors
         (defined below) pursuant to section 364(d) of the Bankruptcy Code;
         (viii) granting the DIP Lender superpriority administrative claims, as set forth in
         the DIP Agreement;
         (ix)    modifying the automatic stay, set forth in section 362 of the Bankruptcy
         Code, to the extent necessary to implement and effectuate the terms of the DIP
         Agreement, including a waiver of any applicable stay with respect to the
         effectiveness and enforceability of the Interim Order and the Final Order (including
         under Bankruptcy Rule 6004); and
         (x)     related relief.

         26.    The relief sought herein is the product of good faith, arms’ length negotiations by

and between the Debtors and the DIP Lender. Approval of the Motion is necessary because,

without the ability to borrow funds from the DIP Lender, the Debtors will lack the cash to operate

their businesses during the pendency of the Cases.




                                                  10
11152210/2
                  MATERIAL TERMS OF THE DIP CREDIT FACILITY
         27.   Pursuant to and in accordance with Bankruptcy Rule 4001(b)(1)(B) and (c)(1)(B)

and Local Bankruptcy Rule ("Local Rule") 4001-2, the material provisions of the DIP Credit

Facility, and the location of such provisions in the relevant source documents, are as follows:

 Borrowers                                        The Debtors (SGRI, SGRLLC and SGC)

 Bankruptcy Rule 4001(c)(1)(B)

 DIP Credit Agreement, p.1

 DIP Lender                                       SFCC and Candy Cube

 Bankruptcy Rule 4001(c)(1)(B)

 DIP Credit Agreement, ⁋ 1.1

 Commitment                                       $4,000,000 on a final basis, with up to
                                                  $2,500,000 on an interim basis
 Bankruptcy Rule 4001(c)(1)(B); Local Rule
 4001-2(c)

 DIP Credit Agreement, ⁋ 1.1

 Interim Order, ⁋ 2(b)

 Milestones                                       The Debtors shall conduct a sale of
                                                  substantially all of the assets of the Debtors in
 Fed. R. Bankr. P. 4001(c)(1)(B)                  accordance with following Milestones, subject
                                                  to extension as agreed upon with the consent
 DIP Credit Agreement, ⁋⁋ 6.10, 6.16
                                                  of the Lender:

                                                  ●       file the Bankruptcy Sale Motion on or
                                                  before the date that is five (5) Business Days
                                                  after the Petition Date;
                                                  ●       obtain entry of the Interim Order by the
                                                  Bankruptcy Court on or before the date that is
                                                  seven (7) Business Days after the Petition
                                                  Date;
                                                  ●       obtain entry of the Bidding Procedures
                                                  Order by the Bankruptcy Court on or before
                                                  the date that is twenty-one (21) calendar days
                                                  after the Petition Date;
                                                  ●       obtain entry of the Final Order by the
                                                  Bankruptcy Court on or before the date that is




                                                11
11152210/2
                                           twenty-eight (28) calendar days after the
                                           Petition Date;
                                           ●       the bid deadline set forth in the Bidding
                                           Procedures Order shall occur on or before the
                                           date that is fifty (50) calendar days after the
                                           Petition Date;
                                           ●       if qualifying bids are received in
                                           accordance with the Bidding Procedures
                                           Order, the Debtors shall hold an auction with
                                           respect to the Bankruptcy Sale on or before the
                                           date that is fifty-five (55) calendar days after
                                           the Petition Date;
                                           ●       the hearing on the proposed
                                           Bankruptcy Sale Order shall be held within
                                           three (3) Business Days of the closing of such
                                           auction (or if no qualifying bids are received
                                           other than from the Stalking Horse Purchaser,
                                           on or before the date that is fifty-six (56)
                                           calendar days after the Petition Date);
                                           ●       the Debtors shall obtain entry of the
                                           Bankruptcy Sale Order authorizing the
                                           Bankruptcy Sale to the successful bidder in
                                           accordance with the Bidding Procedures
                                           Order, in each case in form and substance
                                           reasonably acceptable to SFCC on or before
                                           the date that is sixty-one (61) calendar days
                                           after the Petition Date; and
                                           ●       the Debtors shall consummate the
                                           Bankruptcy Sale in accordance with the terms
                                           of the Bankruptcy Sale Order on or before the
                                           date that is ten (10) calendar days after the date
                                           of entry of the Bankruptcy Sale Order, with an
                                           amount equal to the Obligations (including, for
                                           the avoidance of doubt, any Lender Expenses
                                           then due) and SFCC Prepetition Debt paid
                                           directly to SFCC and Candy Cube, as
                                           applicable.
 Interest Rates                            Interest Rate:
                                           Eight percent (8%) per annum.
 Bankruptcy Rule 4001(c)(1)(B); Local Rule Default Interest Rate:
 4001-2(c)                                 Four percent (4%) above the interest rate
                                           applicable immediately prior to the occurrence
 DIP Credit Agreement, ⁋ 2.3               of an Event of Default.
 Interim Order, ⁋ 9(c)




                                             12
11152210/2
 Term/Maturity                                Term:
                                              The DIP Agreement shall become effective on
 Bankruptcy Rule 4001(c)(1)(B); Local Rule    the Closing Date and, subject to Section 12.8
 4001-2(c)                                    of the DIP Agreement, shall continue in full
                                              force and effect for so long as any Obligations
 DIP Credit Agreement, ⁋⁋ 1.1 and 2.3         remain outstanding or the DIP Lender has any
                                              obligation to make Credit Extensions under the
 Interim Order, ⁋ 7
                                              DIP Agreement. Notwithstanding the
                                              foregoing, the DIP Lender shall have the right
                                              to terminate its obligation to make Credit
                                              Extensions under the DIP Agreement
                                              immediately and without notice upon the
                                              occurrence and during the continuance of an
                                              Event      of     Default.     Notwithstanding
                                              termination, the DIP Lender’s Lien on the
                                              Collateral shall remain in effect for so long as
                                              any Obligations are outstanding.

                                              Maturity Date:
                                              The Maturity Date is the earlier of (i) the date
                                              which is six (6) months following the Petition
                                              Date, (ii) the consummation of a sale of all or
                                              substantially all of the assets of the Debtors
                                              pursuant to section 363 of the Bankruptcy
                                              Code or otherwise (including the Bankruptcy
                                              Sale); (iii) the effective date of a plan of
                                              reorganization or liquidation in the Cases; (iv)
                                              the date of filing or support by the Debtors of
                                              a plan of reorganization that does not provide
                                              for indefeasible payment in full in cash of all
                                              obligations owing under the DIP Agreement;
                                              (v) entry of an order by the Bankruptcy Court
                                              converting the Cases to a proceeding or
                                              proceedings under Chapter 7 of the
                                              Bankruptcy Code; (vi) entry of a final order by
                                              the Bankruptcy Court dismissing the Cases; or
                                              (vii) the date of termination of the DIP Loan
                                              Commitments and the acceleration of any
                                              outstanding extensions of credit under the
                                              Loans in accordance with the terms of the DIP
                                              Agreement.

 Use of DIP Credit Facility; Refinancing   The Debtors shall use the proceeds of the
                                           Loans in accordance with the Budget (subject
 Bankruptcy Rule 4001(c)(1)(B); Local Rule to any Permitted Budget Variance) and the
 4001-2(c)                                 Orders entered in connection with the Cases




                                             13
11152210/2
                                       exclusively for one or more of the following
                                       purposes (subject to any additional restrictions
 DIP Credit Agreement, ⁋ 5.18(c)       on the use of such proceeds and any such cash
                                       collateral set forth in the Interim Order):
 Interim Order, ⁋ ⁋ I, J, 4, and 15
                                           (a) to pay certain costs, premiums, fees
                                           and expenses related to the Cases
                                           (including, without limitation, with
                                           respect to the Carve Out); and

                                           (b) to fund working capital and other
                                           needs of the Debtors in accordance with
                                           the Budget (subject to any Permitted
                                           Budget Variance).

                                           (c) $600,000 shall be used for a roll-up of
                                           the prepetition obligations to repay the
                                           prepetition obligations to SFCC arising
                                           from that certain Amended and Restated
                                           Loan and Security Agreement.

                                       Proceeds of the DIP Loan Facility or cash
                                       collateral shall not be used:

                                           (a) to permit the Debtors, or any other
                                           party-in-interest or their representatives to
                                           challenge or otherwise contest or institute
                                           any proceeding to determine (i) the
                                           validity, perfection or priority of security
                                           interests in favor of SFCC, or (ii) the
                                           enforceability of the SFCC Prepetition
                                           Debt;

                                           (b) to commence, prosecute or defend any
                                           claim, motion, proceeding or cause of
                                           action against DIP Lender and its agents,
                                           attorneys, advisors or representatives
                                           including, without limitation, any lender
                                           liability claims or subordination claims;

                                           (c) to commence, prosecute or defend any
                                           claim or proceeding or cause of action to
                                           disallow or challenge the SFCC
                                           Prepetition Debt, any loan documents
                                           relating thereto, or any other Loan
                                           Document; or




                                      14
11152210/2
                                                      (d) to fund acquisitions, capital
                                                      expenditures, capital leases, or any other
                                                      similar expenditure other than capital
                                                      expenditures specifically set forth in the
                                                      Budget and approved by the DIP Lender,
                                                      provided that a Committee and its
                                                      professionals shall be permitted to
                                                      investigate the liens, claims, and potential
                                                      causes of action against the DIP Lender in
                                                      connection with the SFCC Prepetition
                                                      Debt in an amount not to exceed $10,000.

 Borrowing Limits                                 Subject to and upon the terms and conditions
                                                  of the DIP Credit Facility (including the
 Bankruptcy Rule 4001(c)(1)(B)                    satisfaction (or waiver) of the conditions
                                                  precedent set forth in Sections 3.1 and 3.2 of
 DIP Credit Agreement, ⁋⁋ 2.1(b), 3.1 and 3.2.
                                                  the DIP Agreement), The Debtors may
                                                  request, and DIP Lender shall make,
                                                  Advances, each in an amount necessary for the
                                                  Debtors to meet the expenses set forth in the
                                                  Budget for each of the prior and subsequent
                                                  week to such Advance Request, not to exceed
                                                  in the aggregate the DIP Loan Commitment.
                                                  Each DIP Loan shall be made in an aggregate
                                                  minimum amount of $250,000 and integral
                                                  multiples of $250,000 in excess of that
                                                  amount. Notwithstanding anything contained
                                                  in the DIP Agreement to the contrary, in no
                                                  event shall the DIP Lender be obligated to
                                                  make DIP Loans in excess of $2,500,000 prior
                                                  to the Final Order Entry Date.

 Borrowing Conditions                         Whenever the Debtors desire an Advance of a
                                              DIP Loan (but not more frequently than twice
 Bankruptcy Rule 4001(c)(1)(B); Local Rule per week), the Debtors will notify the DIP
 4001-2(c)                                    Lender by e-mail transmission or telephone no
                                              later than 12:00 p.m. Pacific time (each an
 DIP Credit Agreement, ⁋⁋ 2.1(c), 3.1 and 3.2 “Advance Request”), (a) with respect to the
                                              initial Advance Request, two (2) Business
                                              Days, and (b) with respect to each Advance
                                              request thereafter, seven (7) Business Days (or
                                              such shorter period as agreed by the DIP
                                              Lender in its discretion) prior to the date the
                                              Advance may be made. The DIP Lender is
                                              authorized to make Advances under the DIP




                                                 15
11152210/2
                                         Agreement, based upon instructions received
                                         from a Responsible Officer or a designee of a
                                         Responsible Officer, or without instructions if
                                         in the DIP Lender’s discretion such Advances
                                         are necessary to meet Obligations which have
                                         become due and remain unpaid. The DIP
                                         Lender shall be entitled to rely on any
                                         telephonic notice given by a person who the
                                         DIP Lender reasonably believes to be a
                                         Responsible Officer or a designee thereof, and
                                         the Debtors shall indemnify and hold the DIP
                                         Lender harmless for any damages or loss
                                         suffered by the DIP Lender as a result of such
                                         reliance the DIP Lender will wire Advances in
                                         immediately available federal funds to a
                                         deposit account identified by the Debtors in
                                         writing from time to time.


 Interest and Fees                       Interest Rate:

 Bankruptcy Rule(c)(1)(B)                Eight percent (8%) per annum.
 DIP Credit Agreement, ⁋⁋ 2.3 and 2.6
                                         Default Interest Rate:
 Interim Order, ⁋⁋ I, 14
                                         Four percent (4%) above the interest rate
                                         applicable immediately prior to the occurrence
                                         of an Event of Default.

                                         Fees:

                                         The Debtors shall pay to the DIP Lender the
                                         following:

                                         (a) Origination Fee. On the Closing Date, a
                                         fully earned, non-refundable origination fee of
                                         an amount equal to two percent (2.0%) of the
                                         DIP Loan Commitments, payable out of the
                                         first Advance made under the DIP Agreement;

                                         (b) Repayment Premium. On the Maturity
                                         Date (including upon any acceleration by the
                                         DIP Lender of the DIP Obligations under the
                                         DIP Agreement), the Debtors agree to pay a
                                         premium to the DIP Lender equal to (i) 1.125
                                         times the amount of the DIP Loan




                                        16
11152210/2
              Commitments, less (ii) the aggregate amount
              of (A) the fee set forth in Section 2.6(a) hereof,
              and (B) interest actually paid to the DIP Lender
              by such date in accordance with the terms of
              the DIP Agreement;

              (c) Success Fee. Upon the occurrence of the
              Maturity Date, seven percent (7%) of the
              greater of (i) the aggregate amount of cash
              proceeds in excess of two million dollars
              ($2,000,000) that Goldman Sachs actually
              receives on account of obligations arising
              under the Goldman NPA (without considering
              any Financing Facility (as defined in the
              Equity Commitment Term Sheet that is
              attached as an exhibit to the Sale Support
              Agreement dated as of September 4, 2019
              among SFCC, Goldman Sachs, and Candy
              Cube)), to the extent such proceeds result from
              the consummation of a Bankruptcy Sale, and
              (ii) if Candy Cube is the successful purchaser
              of the Debtors’ assets, the sum of (x) the
              amount of any indebtedness assigned by
              Goldman Sachs to Candy Cube that is used by
              Candy Cube to credit bid, plus (y) the amount
              of cash proceeds in excess of two million
              dollars ($2,000,000) that Goldman Sachs
              actually receives on account of obligations
              arising under the Goldman Sachs Facility
              (without considering any Financing Proceeds
              (as defined in the Equity Commitment Term
              Sheet that is attached as an exhibit to the Sale
              Support Agreement dated as of September 4,
              2019 among SFCC, Goldman Sachs, and
              Candy Cube)) (the “Success Fee”), to be paid
              by Debtors out of distributions that would have
              otherwise been payable to Goldman Sachs.
              Borrower hereby acknowledges and agrees
              that if the Obligations (other than inchoate
              indemnity obligations) are paid in full or the
              DIP Agreement is terminated, the obligation to
              pay the Success Fee hereunder shall survive
              and continue, and the Success Fee shall be due
              upon the Maturity Date. If the DIP Agreement
              is terminated prior to payment of the Success




             17
11152210/2
                                                     Fee, DIP Lender shall continue to have such
                                                     right in perpetuity, until paid; and

                                                     (d) Lender Expenses. On or around the Closing
                                                     Date, all Lender Expenses incurred
                                                     through the Closing Date and payable from the
                                                     initial Advance; and after the Closing Date, all
                                                     Lender Expenses as and when they become
                                                     due following the delivery of an invoice to the
                                                     Debtors and approval from the Bankruptcy
                                                     Court.

    Approved Budget                                  "Budget” means a 13-week cash flow
                                                     projection and debtor-in-possession budget in
    Bankruptcy Rule 4001(c)(1)(B)                    form and substance reasonably acceptable to
                                                     the DIP Lender; provided that, with the
    DIP Credit Agreement, ⁋ 6.18                     consent of the DIP Lender (not to be
                                                     unreasonably withheld, conditioned or
    Interim Order, ⁋⁋ 2(b), 4                        delayed), the budget may be updated in
                                                     accordance with Section 6.18 of the DIP
                                                     Agreement. A copy of the Budget is submitted
                                                     at Exhibit B to the Proposed Interim Order in
                                                     connection with this Motion.4 Furthermore,
                                                     the Budget is subject to the Permitted Budget
                                                     Variances, as that defined term is used and
                                                     described in Section 6.18 of the DIP
                                                     Agreement.

    Other Covenants                                  The DIP Agreement contains usual and
                                                     customary affirmative and negative covenants.
    DIP Credit Agreement, Sections 6 and 7           See DIP Agreement, Sections 6 and 7.
    Interim Order, ⁋ 6(iii)

    Liens and Superpriority Claims Bankruptcy Liens:

    Rule 4001(c)(1)(B)(i), (xi); Local Rule 4001- Effective immediately upon the entry of the
    2(c)                                          Interim Order, on account of the Interim DIP
                                                  Credit Facility, except with respect to the
                                                  Carve-Out, the DIP Lender is granted:
    DIP Credit Agreement, ⁋⁋ 4.1
                                                  (a) a valid, perfected first priority Lien on
    Interim Order, ⁋⁋ 3, 3, 10.1
                                                  Collateral that is not subject to valid, perfected,

4
        The Budget is subject to the continued discussions among the Debtors and other parties in
interest. In the event that there are any changes to the Budget, the Debtors will file a revised form
of budget.



                                                   18
11152210/2
              and non-avoidable Liens as of the Petition
              Date, including, without limitation, in
              Collateral acquired after the Petition Date;

              (b) a valid, perfected second priority Lien on
              Collateral that is subject to valid, perfected,
              and non-avoidable Liens in favor of third
              parties in existence as of the Petition Date, or
              to valid liens in existence as of the Petition
              Date that are (i) perfected subsequent to such
              date as permitted by section 546(b) of the
              Bankruptcy Code and (ii) to the extent such
              Liens are expressly permitted in writing by the
              DIP Lender in its sole and absolute discretion;
              and

              (c) a valid, perfected priming Lien (junior only
              the Lien of the SFCC Prepetition Debt [as
              defined in the DIP Agreement] and otherwise
              senior) in the Collateral and all existing Liens,
              rights, and interests granted to or for the
              benefit of Goldman and any other creditors of
              the Debtors with Liens granted on Collateral
              on account of funded debt.

              All liens on Avoidance Actions shall be
              subject to entry of a final order.


              Superpriority Claims:
              The Debtors agree that the DIP Obligations are
              entitled to Superpriority Claim status in the
              chapter 11 cases pursuant to section 364(c)(1)
              of the Bankruptcy Code with priority over any
              and all administrative expense claims, whether
              heretofore or hereafter incurred, of the kind
              specified or ordered pursuant to or in
              accordance with any provision of the
              Bankruptcy Code, including, without
              limitation, sections 105, 326, 328, 330, 331,
              503(b), 506(c), 507(a), 507(b), 546, 726, 1113,
              and 1114 of the Bankruptcy Code.




             19
11152210/2
 Use of Cash Collateral                   Subject to the limitations set forth in Section
                                          5.18 of the DIP Credit Agreement, the Debtors
 Bankruptcy Rule 4001(b)(1)(B)(ii); Local are authorized to shall use the proceeds of the
 Rule 4001-2(c)                           Loans in accordance with the Budget (subject
                                          to any Permitted Budget Variance) and the
 DIP Credit Agreement, ⁋5.18              Orders entered in connection with the Cases
                                          exclusively for one or more of the following
 Interim Order, ⁋⁋ 2, 4                   purposes (subject to any additional restrictions
                                          on the use of such proceeds and any such cash
                                          collateral set forth in the Interim Order):
                                                  ● to pay the Fees whether or not set
                                          forth in the Budget;
                                                  ● to the extent not included in Section
                                          5.18(a), to pay certain costs, premiums, fees
                                          and expenses related to the Cases (including,
                                          without limitation, with respect to the Carve
                                          Out) in accordance with the Budget; and
                                                  ● to fund working capital and other
                                          needs of the Debtors in accordance with the
                                          Budget (subject to any Permitted Budget
                                          Variance).

 Liens, Cash Payments or Adequate As adequate protection in respect of, and as
 Protection Provided for Use of Cash consideration for any Diminution resulting
 Collateral                               from any of the incurrence and payment of the
                                          DIP Obligations, the use of Cash Collateral,
 Bankruptcy Rule 4001(b)(1)(B)(iv); Local the use of other Prepetition Collateral, the
 Rule 4001-2(c)                           granting of the DIP Liens and the DIP
                                          Superpriority Claim, the subordination of the
 Interim Order, ⁋⁋ F, 10, 20              Prepetition Obligations to the DIP Obligations
                                          and the Carve-Out and the imposition of the
                                          automatic stay pursuant to section 362 of the
                                          Bankruptcy Code, the Prepetition Lenders are
                                          hereby granted (in each case subject only to the
                                          DIP Liens, the DIP Superpriority Claim, and
                                          prior payment of the Carve-Out) the following
                                          adequate protection, valid, perfected,
                                          postpetition security interests and liens (the
                                          "Adequate Protection Liens") in and on all of
                                          the DIP Collateral, with a priority subject and
                                          subordinate only to (i) the DIP Liens and (ii)
                                          prior payment of the Carve-Out.

 Carve-Out                                    Subject and subordinate to the Carve-Out (as
                                              defined below) in all respects, the DIP
                                              Obligations    shall   constitute    allowed




                                            20
11152210/2
 Local Rule 4001-2(b)(6) and (c)    superpriority administrative expense claims
                                    and shall have priority over all other allowed
 Interim Order, ⁋ 8                 Chapter 11 and Chapter 7 administrative
                                    expense claims, including expenses of a
                                    chapter 11 and chapter 7 trustee, under
                                    sections 364(c)(1), 503(b), 507(a)(2) and
                                    507(d) of the Bankruptcy Code.

                                    “Carve-Out” means (i) all fees required to be
                                    paid to the Clerk of the Bankruptcy Court and
                                    to the Office of the United States Trustee under
                                    section 1930(a) of title 28 of the United States
                                    Code (without regard to the notice set forth in
                                    (ii) below) (the “U.S. Trustee Fees”); (ii) all
                                    reasonable fees and expenses, up to $10,000,
                                    incurred by a trustee under section 726(b) of
                                    the Bankruptcy Code (the "Chapter 7 Trustee
                                    Fees"); (iii) to the extent allowed at any time,
                                    whether by interim order, procedural order, or
                                    otherwise by the Court and to the extent
                                    consistent with the Budget, all unpaid fees
                                    (including, without limitation, transaction fees
                                    paid upon the closing of the respective
                                    transaction but excluding success fees) and
                                    expenses (collectively, the “Professional
                                    Fees”) accrued or incurred by persons or firms
                                    retained by the Debtors pursuant to sections
                                    327, 328, or 363 of the Bankruptcy Code (the
                                    “Professionals”)      and     any    Committee
                                    professionals (the “Committee Professionals”
                                    and, together with the Professionals, the
                                    “Professional Persons”) employed by the
                                    Committee, if the Committee professional is
                                    appointed in the Chapter 11 Case pursuant to
                                    sections 328 or 1103 of the Bankruptcy Code
                                    at any time on or prior to delivery by or on
                                    behalf of the DIP Lender of a Carve-Out
                                    Trigger Notice (as defined herein), whether
                                    allowed by the Court prior to or after delivery
                                    of a Carve-Out Trigger Notice; and (iv) the
                                    Professional Fees in an aggregate amount not
                                    to exceed $50,000 for amounts incurred after
                                    the date of delivery of the Carve-Out Trigger
                                    Notice, to the extent allowed at any time,
                                    whether by interim order, procedural order, or
                                    otherwise by the Court (the amounts set forth




                                   21
11152210/2
                                               in this clause (iv) being the “Post-Carve-Out
                                               Trigger Notice Cap”).

                                               “Carve-Out Trigger Notice” means a written
                                               notice delivered by email (or other electronic
                                               means) to the Debtors and their counsel, the
                                               United States Trustee, and counsel to the
                                               Committee, which notice may be delivered
                                               following the occurrence and during the
                                               continuation of an event of default under the
                                               DIP Documents, stating that the Post-Carve-
                                               Out Trigger Notice Cap has been invoked, the
                                               DIP Loans have been accelerated, and the DIP
                                               Lender does not intend to fund further
                                               advances under the DIP Loans, or consent to
                                               further use of Cash Collateral. No portion of
                                               the Carve-Out, or proceeds of the DIP Credit
                                               Facility may be used for the payment of the
                                               fees and expenses of any person incurred in
                                               challenging, or in relation to the challenge of,
                                               (i) the liens and/or claims of the DIP Lender,
                                               or the initiation or prosecution of any claim or
                                               action against the DIP Lender, including,
                                               without limitation, any claim under Chapter 5
                                               of the Bankruptcy Code, and any other federal,
                                               state or foreign law, in respect of the DIP
                                               Documents or (ii) any claims or causes of
                                               actions against the DIP Lender under the DIP
                                               Documents, their advisors, professionals,
                                               agents and sub-agents, including formal
                                               discovery proceedings in anticipation thereof.

 Waivers under Sections 506(c) and 552(b) Subject to the entry of the Final Order, the
 and the Equitable Doctrine of Marshaling. Prepetition Lenders' consent to use of Cash
                                           Collateral and Prepetition Collateral under the
 Interim Order, ⁋⁋ 10(ii), 22              Interim Order and the Debtors' right to use
                                           Cash Collateral and Prepetition Collateral: (i)
                                           is in lieu of any section 506(c) claim, payment
                                           or priority for the costs or expenses of the
                                           administration of any of these Cases; and (ii) is
                                           granted as consideration for (among other
                                           things) the waiver of the exceptions provided
                                           in sections 552(b)(1) and (2) of the Bankruptcy
                                           Code, which exceptions are hereby waived.
                                           Further, any waiver of the Debtors’ rights




                                             22
11152210/2
                                                 under the equitable doctrine of marshaling is
                                                 subject to entry of a Final Order.

 Determination      Regarding     Prepetition The Debtors acknowledge that as of the
 Claim; Stipulations of the Debtors, Waiver Petition Date, they are indebted to SFCC on
                                              account of the SFCC Prepetition Debt in the
                                              outstanding principal balance of $5,000,000,
 Bankruptcy Rule 4001(c)(1)(B)(iii), (viii)   plus accrued and unpaid interest and fees
                                              thereunder. The Debtors acknowledge that the
 DIP Credit Agreement, ⁋ 5.10
                                              Amended and Restated Loan and Security
 Interim Order, ⁋ D                           Agreement dated as of August 16, 2019 with
                                              SFCC as lender and the Debtors as borrowers
                                              (the “SFCC Prepetition Loan Agreement”) is
                                              in full force and effect, and hereby ratifies and
                                              reaffirms all of its payment and performance
                                              obligations      (including     indemnification
                                              obligations) thereunder, and acknowledges
                                              that as of the Petition Date, SFCC is entitled to
                                              charge interest at the default rate set forth in
                                              the SFCC Prepetition Loan Agreement without
                                              further notice to the Debtors, and that all
                                              amounts owing thereunder are due and owing
                                              without counterclaim, defense, setoff or
                                              reduction of any kind by the Debtors.

 Challenge Period
                                                 The     releases     and     the   Debtors’
 Bankruptcy Rule 4001(b)(1)(B)(iii)              acknowledgments and stipulations shall be
 Interim Order, ⁋ 19                             binding upon the Debtors upon entry of this
                                                 Interim Order. In addition, such releases
                                                 and stipulations shall be binding upon other
                                                 party in interest, including the Committee,
                                                 if any, unless a party in interest having
                                                 standing, first, commences, (x) within
                                                 sixty-(60) calendar days from date of the
                                                 formation of a Committee for actions
                                                 brought by a Creditor's Committee, or (y)
                                                 seventy-five (75) calendar days following
                                                 the date of entry of this Interim Order for
                                                 any party other than a Committee (such
                                                 time period established by clauses (x) and
                                                 (y).

 Waiver or Modification of the Automatic Upon five (5) Business Days’ prior written
 Stay                                    notice to the Debtors, counsel approved by this



                                              23
11152210/2
                                         Court for the Committee, and the U.S. Trustee,
 Bankruptcy Rule 4001(c)(1)(B)(iv)       the DIP Lender is provided relief from any stay
                                         of proceeding (including, the automatic stay
 DIP Credit Agreement, ⁋ 8.14, 9.1(b)    applicable under section 362 of the
                                         Bankruptcy Code to the holder or holders of
 Interim Order, ⁋ 5
                                         any security interest) to (i) permit, in an Event
                                         of Default under the DIP Agreement by the
                                         Debtors, foreclosure (or the granting of a deed
                                         in lieu of foreclosure or the like) on any assets
                                         of any of the Debtors which have a value in
                                         excess of $100,000 in the aggregate or (ii)
                                         permit, in an Event of Default under the DIP
                                         Agreement by the Debtors, other actions that
                                         would have a Material Adverse Effect on the
                                         Debtors or their estates (taken as a whole).
                                         Furthermore, the DIP Lender is hereby granted
                                         relief from the automatic stay to take steps to
                                         perfect the DIP Liens, as described below.

                                         The Interim Order shall be sufficient and
                                         conclusive evidence of the validity, perfection,
                                         and priority of the DIP Liens without the
                                         necessity of filing or recording any financing
                                         statement, deed of trust, mortgage, or other
                                         instrument or document which may otherwise
                                         be required under the law of any jurisdiction or
                                         the taking of any other action (including, for
                                         the avoidance of doubt, entering into any
                                         deposit account control agreement) to validate
                                         or perfect the DIP Liens or to entitle the DIP
                                         Liens to the priorities granted herein.
                                         Notwithstanding the foregoing, the DIP
                                         Lender may, at is discretion, file financing
                                         statements, without notice to the Debtors, with
                                         all appropriate jurisdictions to perfect or
                                         protect the DIP Lender’s interest or rights
                                         under the DIP Agreement, including a notice
                                         that any disposition of the Collateral, by any of
                                         the Debtors or any other Person, shall be
                                         deemed to violate the rights of the DIP Lender
                                         under the California Uniform Commercial
                                         Code. Such financing statements may indicate
                                         the Collateral as “all assets of the Debtor” or
                                         words of similar effect, or as being of an equal
                                         or lesser scope, or with greater detail, all in the
                                         DIP Lender’s discretion, and is hereby granted




                                        24
11152210/2
                                            relief from the automatic stay of section 362 of
                                            the Bankruptcy Code in order to do so, and any
                                            and all of such financing statements,
                                            mortgages, notices of lien and other documents
                                            shall be deemed to have been filed or recorded
                                            at the time and on the date of the
                                            commencement of the Cases.
 Release, Waivers or Limitation on any Except as otherwise provided for in the DIP
 Claim or Cause of Action                   Agreement or by applicable law, the Debtors
                                            waive:
 Bankruptcy Rule 4001(c)(1)(B)(viii); Local
 Rule 4001-2(b)(3)                          (a) presentment, demand and protest and
                                            notice of presentment, dishonor, notice of
 DIP Credit Agreement, ⁋⁋ 9(b)(v), 12       intent to accelerate, notice of acceleration,
                                            protest, default, nonpayment, maturity,
                                            release, compromise, settlement, extension or
 Interim Order, ⁋⁋ 17, 19                   renewal of any or all commercial paper,
                                            accounts, contract        rights, documents,
                                            instruments, chattel paper and guaranties at
                                            any time held by the DIP Lender on which the
                                            Debtors may in any way be liable, and hereby
                                            ratifies and confirms whatever the DIP Lender
                                            may do in this regard;

                                               (b) all rights to notice and a hearing prior to the
                                               DIP Lender’s taking possession or control of,
                                               or to the DIP Lender’s replevy, attachment or
                                               levy upon, the Collateral or any bond or
                                               security that might be required by any court
                                               prior to allowing the DIP Lender to exercise
                                               any of its remedies; and

                                               (c) the benefit of all valuation, appraisal,
                                               marshaling and exemption laws.

                                               The Debtors waive demand, protest, notice of
                                               protest, notice of default or dishonor, notice of
                                               payment and nonpayment, notice of any
                                               default, nonpayment at maturity, release,
                                               compromise, settlement, extension, or renewal
                                               of accounts, documents, instruments, chattel
                                               paper, and guarantees at any time held by the
                                               DIP Lender on which the Debtors may in any
                                               way be liable.
                                               Furthermore, the Debtors waive:




                                             25
11152210/2
                                             (a) any suretyship defenses available to them
                                             under the California Uniform Commercial
                                             Code or any other applicable law, including,
                                             without limitation, the benefit of California
                                             Civil Code Section 2815 permitting revocation
                                             as to future transactions and the benefit of
                                             California Civil Code Sections 1432, 2809,
                                             2810, 2819, 2839, 2845, 2847, 2848, 2849,
                                             2850, and 2899 and 3433; and

                                             (b) any right to require the DIP Lender to: (1)
                                             proceed against any one of the Debtors or any
                                             other person; (2) proceed against or exhaust
                                             any security; or (3) pursue any other remedy.
                                             The DIP Lender may exercise or not exercise
                                             any right or remedy it has against any of the
                                             Debtors or any security it holds (including the
                                             right to foreclose by judicial or non-judicial
                                             sale) without affecting any of the Debtors'
                                             liability. Notwithstanding any other provision
                                             of the DIP Agreement or other related
                                             document, each one of the Debtors irrevocably
                                             waive all rights that it may have at law or in
                                             equity (including, without limitation, any law
                                             subrogating the Debtors to the rights of the DIP
                                             Lender under the DIP Agreement) to seek
                                             contribution, indemnification or any other
                                             form of reimbursement from any other one of
                                             the Debtors, or any other Person now or
                                             hereafter primarily or secondarily liable for
                                             any of the Obligations, for any payment made
                                             by the Debtors with respect to the Obligations
                                             in connection with the DIP Agreement or
                                             otherwise and all rights that it might have to
                                             benefit from, or to participate in, any security
                                             for the Obligations as a result of any payment
                                             made by the Debtors with respect to the
                                             Obligations in connection with the DIP
                                             Agreement or otherwise.

 Events of Default                         The DIP Agreement, the Interim Order and the
                                           Final Order contain usual and customary
 Bankruptcy Rule 4001(c)(1)(B); Local Rule Events of Default, including non-performance
 4001-2(c)                                 of the terms thereof. See DIP Agreement,
                                           Section 8.
 DIP Credit Agreement, Section 8




                                          26
11152210/2
 Interim Order, ⁋ 13

 Remedies                                  (a) If the Debtors fail or neglect to perform or
                                           observe any other material term, provision,
 Bankruptcy Rule 4001(c)(1)(B); Local Rule condition, covenant contained in the DIP
 4001-2(c)                                 Agreement, in any of the DIP Documents, or
                                           in any other present or future agreement
 DIP Credit Agreement, Section 9           between the Debtors and the DIP Lender and
                                           as to any default under such other term,
 Interim Order, ⁋ 14
                                           provision, condition or covenant that can be
                                           cured, has failed to cure such default within ten
                                           (10) calendar days after the Debtors receive
                                           notice thereof or any officer of the Debtors
                                           becomes aware thereof; provided, however,
                                           that if the default cannot by its nature be cured
                                           within the ten (10) calendar day period or
                                           cannot after diligent attempts by the Debtors
                                           be cured within such ten (10) calendar day
                                           period, and such default is likely to be cured
                                           within a reasonable time, then the Debtors
                                           shall have an additional reasonable period
                                           (which shall not in any case exceed twenty (20)
                                           calendar days) to attempt to cure such default,
                                           and within such reasonable time period the
                                           failure to have cured such default shall not be
                                           deemed an Event of Default but no Credit
                                           Extensions will be made.

                                               (b) Upon the occurrence and during the
                                               continuance of an Event of Default, the DIP
                                               Lender may, at its election, without notice of
                                               its election and without demand, do any one or
                                               more of the following, all of which are
                                               authorized by the Debtors:

                                                       (i)      The DIP Lender may,
                                               notwithstanding the provisions of section 362
                                               of the Bankruptcy Code, without any
                                               application, motion or notice to, hearing
                                               before, or order from, this Court, suspend the
                                               DIP Loan Facility with respect to additional
                                               Advances, whereupon any additional
                                               Advances shall be made or incurred in
                                               Lender’s sole discretion so long as such
                                               Default or Event of Default is continuing. If
                                               any Event of Default has occurred and is
                                               continuing,    the     DIP    Lender     may,



                                             27
11152210/2
              notwithstanding the provisions of section 362
              of the Bankruptcy Code, without any
              application, motion or notice to, hearing
              before, or order from, this Court, except as
              otherwise expressly provided herein, increase
              the rate of interest applicable to the Loan to the
              Default Rate.

                       (ii)      The DIP Lender may,
              notwithstanding the provisions of section 362
              of the Bankruptcy Code, without any
              application, motion or notice to, hearing
              before, or order from, this Court: (i) terminate
              the DIP Loan Facility with respect to further
              Advances; (ii) reduce the DIP Loan
              Commitments from time to time; (iii) declare
              all or any portion of the Obligations, including
              all or any portion of the Loan to be forthwith
              due and payable, all without presentment,
              demand, protest or further notice of any kind,
              all of which are expressly waived by the
              Debtors; or (iv) exercise any rights and
              remedies provided to the DIP Lender under the
              DIP Documents or at law or equity, including
              all remedies provided under the Bankruptcy
              Code; and pursuant to this Interim Order and
              the Final Order, the automatic stay of section
              362 of the Bankruptcy Code shall be modified
              and vacated to permit the DIP Lender to
              exercise its remedies under the DIP Agreement
              and the DIP Documents, without further
              notice, application or motion to, hearing
              before, or order from, this Court, provided,
              however, notwithstanding anything to the
              contrary contained herein, that the DIP Lender
              shall be permitted to exercise any remedy in
              the nature of a liquidation of, or foreclosure on,
              any interest of the Debtors in the Collateral
              only upon five (5) Business Days’ prior written
              notice to the Debtors, counsel approved by this
              Court for the Committee and the U.S. Trustee
              and as set forth in the Interim Order or Final
              Order (when applicable).

                    (iii) Waivers by the Debtors. Except
              as otherwise provided for in the DIP




             28
11152210/2
                                       Agreement or by applicable law, the Debtors
                                       waive: (a) presentment, demand and protest
                                       and notice of presentment, dishonor, notice of
                                       intent to accelerate, notice of acceleration,
                                       protest, default, nonpayment, maturity,
                                       release, compromise, settlement, extension or
                                       renewal of any or all commercial paper,
                                       accounts, contract        rights, documents,
                                       instruments, chattel paper and guaranties at
                                       any time held by the DIP Lender on which the
                                       Debtors may in any way be liable, and hereby
                                       ratifies and confirms whatever Lender may do
                                       in this regard, (b) all rights to notice and a
                                       hearing prior to the DIP Lender’s taking
                                       possession or control of, or to the DIP Lender’s
                                       replevy, attachment or levy upon, the
                                       Collateral or any bond or security that might
                                       be required by any court prior to allowing DIP
                                       Lender to exercise any of its remedies, and (c)
                                       the benefit of all valuation, appraisal,
                                       marshaling and exemption laws.

                                       All Obligations shall bear interest, from and
                                       after the occurrence and during the
                                       continuance of an Event of Default,
                                       automatically and without notice to the
                                       Debtors, at a rate equal to four percent (4%)
                                       above the interest rate applicable immediately
                                       prior to the occurrence of an Event of Default.
                                       Nothing included herein shall prejudice,
                                       impair, or otherwise affect the DIP Lender's
                                       right to seek any other or supplemental relief
                                       in respect of the rights of DIP Lender, as
                                       provided in the DIP Agreement or otherwise.

 Indemnification; Exculpation          The Debtors shall defend, indemnify and hold
                                       harmless the DIP Lender and its officers,
 Bankruptcy Rule 4001(c)(1)(B)(ix)     employees, and agents (each an “Indemnified
                                       Party”) against:
 DIP Credit Agreement, ⁋⁋ 16.11, 18

 Interim Order, ⁋ 14                   (a) all obligations, demands, claims, and
                                       liabilities claimed or asserted by any other
                                       party in connection with the transactions
                                       contemplated by the DIP Agreement; and




                                      29
11152210/2
                                                  (b) all losses or Lender Expenses in any way
                                                  suffered, incurred, or paid by the DIP Lender
                                                  as a result of or in any way arising out of,
                                                  following, or consequential to transactions
                                                  between the DIP Lender and the Debtors
                                                  whether under the DIP Agreement, the DIP
                                                  Loan Facility, the Cases, or otherwise
                                                  (including without limitation reasonable
                                                  attorneys’ fees and expenses), except for losses
                                                  caused by an Indemnified Party’s gross
                                                  negligence or willful misconduct.           The
                                                  indemnification, found in Section 12.2 of the
                                                  DIP Agreement, shall not apply to Taxes.

                                                  The obligations of the Debtors to indemnify
                                                  the DIP Lender with respect to the expenses,
                                                  damages, losses, costs and liabilities described
                                                  in Section 12.2 of the DIP Agreement shall
                                                  survive until all applicable statute of
                                                  limitations periods with respect to actions that
                                                  may be brought against the DIP Lender have
                                                  run.



         28.   Further, In the event that the Asset Purchase Agreement contemplated by the DIP

Agreement is terminated by its terms and a Bankruptcy Sale Order is not entered in connection

with a Bankruptcy Sale within five (5) Business Days thereafter, (b) the Debtor moves (or fails to

contest in good faith a motion brought by any other Person) to approve a sale or other disposition

of substantially all of the Debtor’s assets without the consent of the Lender, (c) the allowance of

any claim or claims under Section 506(c) of the Bankruptcy Code against or with respect to any

Collateral, which rights under Section 506(c) of the Bankruptcy Code shall be waived (subject

only to and effective upon entry of the Final Order), (d) any Person attempts to apply the doctrine

of marshalling with respect to the Lender, which shall be waived (subject only to and effective

upon entry of the Final Order) or (e) any Person attempts to apply the “equities of the case”

exception set forth in Section 552(b) of the Bankruptcy Code, which shall be waived (subject only

to and effective upon entry of the Final Order). See DIP Credit Agreement, ⁋ 8.5.




                                                30
11152210/2
                                BASIS FOR RELIEF REQUESTED

         A.       The Bankruptcy Court May Approve Postpetition Financing
         29.      Bankruptcy Code section 364(c) provides as follows:

               If the trustee is unable to obtain unsecured credit allowable under section
               503(b)(1) of this title as an administrative expense, the court, after notice and
               a hearing, may authorize the obtaining of credit or the incurring of debt—

                   (1) with priority over any and all administrative expenses of the kind
                   specified in section 503(b) and 507(b) of this title;

                   (2) secured by a lien on property of the estate that is not otherwise subject
                   to a lien; or

                   (3) secured by a junior lien on property of the estate that is subject to a
                   lien.
         30.      Provided that a debtor’s business judgment does not run afoul of the provisions of,

and policies underlying, the Bankruptcy Code, courts grant a debtor considerable deference in

acting in accordance therewith. See, e.g. In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D.

Del. 2011) (“[C]ourts will almost always defer to the business judgment of a debtor in the selection

of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“Cases

consistently reflect that the court’s discretion under section 364 is to be utilized on grounds that

permit reasonable business judgment to be exercised so long as the financing agreement does not

contain terms that leverage the bankruptcy process and powers or its purpose is not so much to

benefit the estate as it is to benefit parties in interest.”); In re Simasko Production Co., 47 B.R.

444, 448-49 (Bankr. D. Colo. 1985) (authorizing financing agreement where debtor’s best business

judgment indicated financing was necessary and reasonable for benefit of estate).

         31.      The Debtors are in need of an immediate additional infusion of liquidity to, among

other things, pay employee wages and benefits, procure goods and services integral to the Debtors’

ongoing business operations, fund certain operational expenses, maintain ordinary course

relationships with vendors, suppliers, and customers, and satisfy working capital needs in the




                                                   31
11152210/2
ordinary course. As of the Petition Date, the Debtors only have approximately $1,239,637.16 in

cash on hand with which to operate their businesses and fund the Cases. Therefore, together with

their advisors, the Debtors undertook an analysis of the incremental liquidity that would be

necessary to maintain operations in connection with the filing of the Cases. Based on the Debtors’

13-week cash flow forecast, the Debtors determined that they will have additional net cash needs

of approximately $3,525,000 in the first 13-weeks of the Cases.

         32.    The Debtors require the financing provided under the DIP Credit Facility for the

operation of their businesses, to preserve their going concern value, to pay vendors, suppliers and

customers, to satisfy payroll obligations, to pay for certain costs and expenses related to the Cases

and to satisfy the Debtors’ other working capital and operational needs. Access to sufficient

working capital and liquidity made available through the DIP Credit Facility, as requested by this

Motion, is vital to the preservation and maintenance of the Debtors’ going concern value and to

the Debtors' ultimate goal of selling substantially all of their assets, as detailed in the Sale Motion.

         33.    As discussed below, section 364 is satisfied because the Debtors cannot sustain

operations if they cannot obtain postpetition funds by way of a debtor-in-possession loan. In order

to do so, the Debtors must obtain financing from the DIP Lender, however, the only way to obtain

such financing is to grant to the DIP Lender the protections provided in the Interim Order, Final

Order and in the DIP Agreement.

         B.     Authority to Grant Priming Liens and Superpriority Claims in Connection
                with the DIP Credit Facility Should be Provided

         34.    The DIP Credit Facility requires the Debtors to provide the DIP Liens, including

second-priority priming liens, and the DIP Superpriority Claims pursuant to section 364(c) and (d)

of the Bankruptcy Code. Section 364(c) of the Bankruptcy Code provides, among other things,

that, if a debtor is unable to obtain unsecured credit allowable as an administrative expense under




                                                  32
11152210/2
section 503(b)(1) of the Bankruptcy Code, the court may authorize the debtor to obtain credit or

incur debt (i) with priority over any and all administrative expenses as specified in section 503(b)

or 507(b) of the Bankruptcy Code, (ii) secured by a lien on property of the estate that is not

otherwise subject to a lien, or (iii) secured by a junior lien on property of the estate that is subject

to a lien. 11 U.S.C. § 364(c).

          35.   Section 364(d) of the Bankruptcy Code, in turn, allows a debtor to obtain credit

secured by a senior or equal lien on property of the estate that is subject to a lien, after notice and

a hearing, provided that (i) the debtor is unable to obtain such credit otherwise, and (ii) there is

adequate protection of the interest of the holder of the lien on the property of the estate on which

such senior or equal lien is proposed to be granted. 11 U.S.C. § 364(d). As discussed below,

Section 364(d) of the Bankruptcy Code is satisfied by virtue of the consent of (or lack of opposition

by) all parties with an interest in the Collateral to the priming lien being granted to the DIP Lender.

          36.   As discussed above and in the First Day Declaration, as well as in the Declaration

of Adam Meislik, despite the efforts of the Debtors and their advisors, the Debtors have been

unable to (i) procure sufficient financing (a) in the form of unsecured credit allowable under

section 503(b)(1), (b) as an administrative expense under section 364(a) or (b); or (ii) obtain

postpetition financing or other financial accommodations from any alternative prospective lender

or group of lenders on more favorable terms and conditions than those for which approval is sought

herein.

          37.   Having determined that financing is available only under sections 364(c) and (d) of

the Bankruptcy Code, the Debtors commenced arm’s-length negotiations with the DIP Lender

regarding the DIP Credit Facility. The DIP Lender was only willing to provide the DIP Credit




                                                  33
11152210/2
Facility, if, among other things, it was granted a second-priority priming lien on the Collateral and

the Superpriority Claims.

         38.   Further, as indicated above, section 364(c) of the Bankruptcy Code enumerates

certain incentives that a bankruptcy court may grant to postpetition lenders. Such incentives are

not exhaustive. Bankruptcy courts frequently have authorized the use of inducements not specified

in the statute. See e.g. In re Ellingsen MacLean Oil Co., 834 F.2d 599 (6th Cir. 1987) (affirming

financing order that prohibited any challenges to the validity of already existing liens); In re

Defender Drug Stores, 126 B.R. 76 (Bankr. D. Ariz. 1991) (authorizing enhancement fee to

postpetition lender), aff’d, 145 B.R. 312, 316 (B.A.P. 9th Cir. 1992) (“[b]ankruptcy courts…have

regularly authorized postpetition financial arrangements containing lender incentives beyond the

explicit priorities and liens specified in section 364”); In re Antico Mfg. Co., 31 B.R. 103 (Bankr.

E.D.N.Y. 1983)(authorizing lien on prepetition collateral to secure postpetition indebtedness).

         39.   Section 364 of the Bankruptcy Code does not require that a debtor seek alternative

financing from every possible lender; rather, the debtor simply must demonstrate sufficient efforts

to obtain financing without the need to grant a senior lien. Bray v. Shenandoah Fed. Sav. & Loan

Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986) (demonstrating that credit was

unavailable absent the senior lien by establishment of unsuccessful contact with other financial

institutions in the geographic area); L.A. Dodgers, 457 B.R. at 313 citing Ames Dep’t Store, 115

B.R. at 37 (noting the court “may not approve any credit transaction under subsection (c) [of

section 364] unless the debtor demonstrates that it has attempted, but failed, to obtain unsecured

credit under section 364(a) or (b)”); In re 495 Central Park Ave. Corp., 136 B.R. 626, 631 (Bankr.

S.D.N.Y. 1992) (debtor testified to numerous failed attempts to procure financing from various

sources, explaining that “most banks lend money only in return for a senior secured position”); In




                                                 34
11152210/2
re Aqua Assocs., 123 B.R. 192, 197 (Bankr. E.D. Pa. 1991) (debtor adequately established that

some degree of priming loan was necessary if debtor were to obtain funding); In re Stanley Hotel,

Inc., 15 B.R. 660, 663 (D. Colo. 1981)(section 364(d)(1)(A) of the Bankruptcy Code satisfied

where two banks refused to provide unsecured credit to debtor).

         40.    Furthermore, the mandates of section 364(d)(4) of the Bankruptcy Code are

satisfied by virtue of the following. First, the holder of the second priority lien on the Collateral,

Goldman Sachs has specifically consented to the relief requested in the Motion. Moreover, as

discussed in greater detail in the Miller Declaration, both the holder of the third priority lien on the

Collateral (Joshua Resnick) and the holder of the fourth priority lien on the Collateral (GHP

Sugarfina Holdings, LLC, as Collateral agent) have affirmatively waived their rights to seek

adequate protection in connection with the Collateral. As such, the Court need not make any

findings with respect to the adequate protection of said interests.

         41.    In this case, substantially all of the Debtors’ assets are encumbered and, despite the

diligent efforts of the Debtors, working capital for the Cases was not available absent the proposed

DIP Liens and DIP Superpriority Claims. Accordingly, the Debtors believe they are required to

obtain financing under sections 364(c) and (d) of the Bankruptcy Code and, accordingly, the DIP

Credit Facility reflects the exercise of the Debtors’ sound business judgment. The DIP Lender

was unwilling to extend financing on terms more favorable to the Debtors, and the Debtors were

not able to obtain alternative sources of financing upon more favorable terms. The Debtors’ ability

to continue to operate their business pending a sale pursuant to section 363 of the Bankruptcy Code

and to maximize value to all stakeholders depends upon their ability to obtain the DIP Credit

Facility. Without the proposed financing, the Debtors would not have sufficient funds to operate,




                                                  35
11152210/2
jeopardizing the successful sale of substantially all of their assets, thereby diminishing recoveries

for their stakeholders.

         C.       The Scope of the Carve-Out Is Appropriate
         42.      The proposed DIP Credit Facility subjects the security interests and administrative

expense claims of the DIP Lender to the Carve-Out. Such carve-outs for professional fees have

been found to be reasonable and necessary to ensure that a debtor’s estate and any statutory

committee can retain assistance from counsel. See Ames Dep’t Stores, 115 B.R. at 40. Neither

the Final Order nor the Interim Order directly or indirectly deprive the Debtors’ estates or other

parties in interest of possible rights and powers by restricting the services for which professionals

may be paid in these cases. Id. at 38 (observing that courts insist on carve-outs for professionals

representing parties-in-interest because “[a]bsent such protection, the collective rights and

expectations of all parties-in-interest are sorely prejudiced”). In addition, subject to the Budget,

the Carve-Out ensures that proceeds of the DIP Credit Facility and Cash Collateral may be used

for the payment of U.S. Trustee fees and professional fees of the Debtors and any future Committee

notwithstanding the grant of superpriority and administrative liens and claims under the DIP Credit

Facility.

         D.       The DIP Lender Is Entitled to the Protections Afforded to a Good Faith
                  Lender Under Section 364(e)

         43.      Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

Specifically, section 364(e) provides that:

               The reversal or modification on appeal of an authorization under this section
               [364 of the Bankruptcy Code] to obtain credit or incur debt, or of a grant under
               this section of a priority or a lien, does not affect the validity of any debt so
               incurred, or any priority or lien so granted, to an entity that extended such credit



                                                     36
11152210/2
               in good faith, whether or not such entity knew of the pendency of the appeal,
               unless such authorization and the incurring of such debt, or the granting of such
               priority or lien, were stayed pending appeal.

11 U.S.C. § 364(e).
         44.      In this case, the DIP Documents are the result of (i) the Debtors’ reasonable and

informed determination that the DIP Lender offered the most favorable terms available on which

to obtain needed postpetition financing, and (ii) are the product of extended arm’s-length, good

faith negotiations between and among the Debtors and the DIP Lender. The terms and conditions

of the DIP Documents are fair and reasonable under the circumstances, reflect the Debtors’

exercise of prudent business judgment consistent with their fiduciary duties, are supported by

reasonably equivalent value and fair consideration, and are in the best interests of the Debtors,

their estates and creditors. The proceeds under the DIP Credit Facility will be used only for

purposes that are permissible under the Bankruptcy Code, no consideration is being provided to

any party to the DIP Documents other than as described herein and the DIP Lender extended the

DIP Credit Facility in reliance upon the protections offered by section 364(e) of the Bankruptcy

Code. Section 364(e) provides a lender with a presumption of good faith. Weinstein, Eisen, Weiss

LLP v. Gill (In re Cooper Common, LLC), 424 F.3d 963, 969 (9th Cir. 2005). Accordingly, the

Debtors request that the Court find that the DIP Lender has acted as a “good faith” lender within

the meaning of section 364(e) of the Bankruptcy Code, and is entitled to all of the protections

afforded by that section.

         E.       The Automatic Stay Should Be Modified on a Limited Basis
         45.      The relief requested herein contemplates a modification of the automatic stay (to

the extent applicable) to permit the Debtors to grant the security interests, liens, and superpriority

claims described above and to perform such acts as may be requested to assure the perfection and

priority of such security interests and liens.       In addition, the Final Order provides for the




                                                   37
11152210/2
modification of the automatic stay to allow for the enforcement of rights and remedies by the DIP

Lender under the DIP Documents upon the occurrence of an Event of Default.

         46.   Stay modifications of this kind are ordinary and standard features of postpetition

debtor financing facilities and, in the Debtors’ business judgment, are reasonable and fair under

the present circumstances.

         F.    The Debtors' Proposed Use of Cash Collateral Should be Approved

         47.   As noted above, there are four (4) Secured Creditors who hold an interest in the

Debtors' Cash Collateral. In relevant part, Bankruptcy Code section 363(c)(2) provides that the

Debtors "may not use, sell, or lease cash collateral under paragraph (1) of this subsection unless –

(A) each entity that has an interest in such cash collateral consents." .

         48.   Section 363(e) of the Bankruptcy Code provides that on request by an entity that

has an interest in property, the court, with or without a hearing, shall prohibit or condition the use,

sale, or lease of such property as necessary to provide adequate protection of such interest. The

DIP Lender has indicated that it requires adequate protection of its interests in existing collateral

as a condition to its consent to such use of cash collateral, and then only on the terms reflected in

this Motion and in the proposed form of Interim Order.

         49.   The Debtors’ business judgment as to adequate protection here is evident in the

terms of the Interim Order – all of which are customary in connection with the use of collateral in

operating Chapter 11 cases of this scale and consistent with the broad flexibility inherent in the

concepts of adequate protection. See, e.g., In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H.

1993) (“[a]dequate protection will take many forms, only some of which are set forth in section

361…”); In re Reading Tube Indus., 72 B.R. 329, 333 (Bankr. E.D. Pa. 1987) (“[t]he absence of a

definition of adequate protection in the Code coupled with the ‘flexibility’ of Section 361(3)




                                                  38
11152210/2
suggests that adequate protection may be shown in a variety of ways”); In re Wilson, 30 B.R. 371,

373 (Bankr. E.D. Pa. 1983) (“[w]hile ‘adequate protection’ is not defined in the Bankruptcy Code,

the legislative history of § 361 reflects the intent of Congress to give the courts the flexibility to

fashion the relief in light of the facts of each case and general equity principles”).

         50.    The Interim Order is otherwise authorized and warranted pursuant to Section

363(c)(2) of the Bankruptcy Code given the core function of adequate protection to protect secured

parties against diminution or decrease as a result of the proposed use of their collateral. See In re

Gasel Transp. Lines, Inc., 326 B.R. 683 (6th Cir. B.A.P. 2005).

         51.    The Secured Creditors have agreed that they will consent to the Debtors' proposed

use of Cash Collateral upon the granting of the Adequate Protection Liens proposed herein, and

therefore, the Debtors respectfully request this Court to approve their proposed use of Cash

Collateral. For the foregoing reasons, granting the relief requested herein is appropriate and in the

best interests of its estate.



         G.     The Court Should Schedule a Final Hearing on This Motion as Soon as
                Possible in Accordance with the Requirements of the Bankruptcy Rules

         52.    By this Motion, the Debtors request that the Court schedule a final hearing on this

Motion as soon as possible in accordance with the requirements of the Federal Rules of Bankruptcy

Procedure. Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure provides that the Court

may commence a final hearing on this Motion no earlier than fourteen (14) days after service of

the Motion. The Debtors need to obtain as promptly as possible final authorization to obtain

postpetition financing consistent with the DIP Credit Facility in order to ensure the Debtors’

employees and vendors that the Debtors will be able to pay, during the course of these cases, their




                                                  39
11152210/2
ordinary operating expenses including, without limitation, payroll and the expenses of

maintenance and operation of their business.

         53.   Therefore, the Debtors respectfully submit that a final hearing on this Motion

should be held as soon as possible after the expiration of the fourteen (14) day period provided for

by Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure, in order to prevent the

substantial damage to the Debtors' business which would result from any loss of support of the

Debtors' customers, employees, and vendors.

         H.    Request for Immediate Relief and Waiver of Stay

         54.   Pending a final hearing, the Debtors require immediate financing and use of

existing collateral. collateral. The Debtors’ interim request represents the Debtors’ good faith

projection of the cash necessary to operate during the period prior to a final hearing. It is essential

that the Debtors maintain stability and continue paying ordinary operating expenses postpetition

to facilitate the sale process and maximize the value of their assets. Absent immediate financing

and use of existing collateral, the Debtors will not have any funding to pay expenses and therefore

will be unable to avoid an immediate liquidation pending a final hearing.

         55.   Bankruptcy Rule 6003 provides that, “[e]xcept to the extent that relief is necessary

to avoid immediate and irreparable harm, the court shall not, within 21 days after the filing of the

petition, grant relief regarding . . . a motion to use, sell, lease, or otherwise incur an obligation

regarding property of the estate . . . .” Fed. R. Bankr. P. 6003(b). The Debtors submit that, because

the relief requested in this Motion is necessary to avoid immediate and irreparable harm to the

Debtors for the reasons set forth herein, Bankruptcy Rule 6003 has been satisfied.

         56.   Bankruptcy Rule 4001 has the same standard, with respect to interim relief. Fed.

R. Bankr. P. 4001(b)(2); Fed. R. Bankr. P. 4001(c)(2) (“If the motion so requests, the court may




                                                  40
11152210/2
conduct a hearing before such 14-day period [after service of the motion] expires, but the court

may authorize the obtaining of credit only to the extent necessary to avoid immediate and

irreparable harm to the estate pending a final hearing.” The Debtors submit that the relief requested

in this Motion is necessary to avoid immediate and irreparable harm to the Debtors for the reasons

set forth herein, and that Bankruptcy Rules 6003 and 4001 have been satisfied.

         57.    In addition, in order to implement the foregoing successfully, the Debtors

respectfully request a waiver of the 14-day stay of an order authorizing the use, sale, or lease of

property under Bankruptcy Rule 6004(h). Pursuant to Bankruptcy Rule 6004(h), “[a]n order

authorizing the use, sale, or lease of property other than cash collateral is stayed until the expiration

of 14 days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

As set forth above, the payments proposed herein are essential to prevent potentially irreparable

damage to the operations, value, and ability of the Debtors to reorganize.

         58.    Accordingly, the Debtors submit that ample cause exists to justify a waiver of the

14-day stay imposed by Bankruptcy Rule 6004(h), to the extent applicable.




                                               NOTICE
         59.    Notice of the Interim Hearing and notice of the Motion has been given by the

Debtors to (i) the Office of the United States Trustee for the District of Delaware; (ii) the Debtors'

thirty (30) largest unsecured creditors (excluding insiders); (ii) counsel to the DIP Lender; (iii) all

known holders of liens upon the Debtors’ assets; (iv) the attorneys general in the states in which

the Debtors conduct their business; (v) the Internal Revenue Service; and (vi) all parties that have

filed notices of appearance pursuant to Bankruptcy Rule 2002; by facsimile transmission, email,

overnight courier and/or hand delivery.



                                                   41
11152210/2
         60.   Further, as the Motion is seeking “first day” relief, within two business days after

the hearing on the Motion, the Debtors will serve copies of the Motion and any order entered

respecting the Motion as required by Del. Bankr. LR 9013-l(m).

         61.   The Debtors respectfully submit that, under the circumstances, such notice of the

Interim Hearing and the Motion constitutes adequate and sufficient notice and complies with

section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002 and 400, and the Local Rules, and

in light of the nature of the relief requested, no other or further notice need be given.

                                      NO PRIOR REQUEST
         62.   The Debtors have not previously sought the relief requested herein from this or any

other Court.



                             REMAINDER OF PAGE LEFT BLANK




                                                  42
11152210/2
         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the
form attached hereto as Exhibit A, granting the relief requested in this Motion and such other and

further relief as may be appropriate and proper.
 DATED: September 6, 2019                     MORRIS JAMES LLP
        Wilmington, Delaware
                                              /s/ Jeffrey R. Waxman
                                              Jeffrey R. Waxman, Esquire (DE Bar No. 4159)
                                              Brya M. Keilson, Esquire (DE Bar No. 4643)
                                              Eric J. Monzo, Esquire (DE Bar No. 5214)
                                              500 Delaware Avenue; Suite 1500
                                              Wilmington, DE 19801
                                              Tel: (302) 888-6800
                                              Fax: (302) 571-1750
                                              E-mail: JWaxman@morrisjames.com
                                              E-mail: BKeilson@morrisjames.com
                                              E-mail: EMonzo@morrisjames.com

                                                        and

                                              Alan J. Friedman, Esquire
                                              Ryan O’Dea, Esquire
                                              Shulman Hodges & Bastian
                                              100 Spectrum Center Drive; Suite 600
                                              Irvine, CA 92618
                                              Tel: (949) 427-1654
                                              Fax: (949) 340-3000
                                              E-Mail: AFriedman@shbllp.com
                                              E-Mail: rodea@shbllp.com

                                              Proposed Counsel to Debtors and
                                              Debtors in Possession




                                                   43
11152210/2
